Citation Nr: 0006134	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  98-00 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an umbilical 
hernia.  

2.  Entitlement to an initial rating in excess of 20 percent 
for residuals of a right ankle injury.  

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from March 1946 to April 1947, 
from December 1947 to November 1949 and from December 1950 to 
November 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.  In November 
1998, the veteran testified at a videoconference hearing 
before the undersigned Acting Member of the Board.  The case 
was returned to the RO for additional development, and it is 
now before the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The claim for service connection for an umbilical hernia 
is not plausible.  

2.  Prior to October 29, 1999, the veteran's residuals of a 
right ankle injury were manifested primarily by restricted 
ankle movement, slight swelling and pain on walking.  

3.  Since October 29, 1999, the veteran's residuals of a 
right ankle injury have been manifested primarily by marked 
limitation of ankle motion, chronic pain and swelling and 
additional functional loss during flare-ups as well as 
incoordination, weakened movement and excess fatigability on 
use.  


CONCLUSIONS OF LAW

1.  The claim for service connection for an umbilical hernia 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 20 percent for 
residuals of a right ankle injury were not met prior to 
October 29, 1999.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5270, 
5271 (1999).  

3.  Commencing October 29, 1999, the criteria for a 30 
percent rating for residuals of a right ankle injury were 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5270, 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Umbilical Hernia

The veteran contends that he entered service with a 
congenital deformity evidenced by protrusion of his navel, 
and he argues that the strenuous activities of service 
aggravated the condition and resulted in his umbilical 
hernia.  

Applicable law provides that service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131, 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).  
Service connection may also be established for disease first 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit at 92; Tirpak at 
610-11.  To satisfy the burden of establishing a well-
grounded claim for direct service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Where the determinative 
issue involves medical causation or diagnosis, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  A 
claim also may be well grounded if the condition is observed 
during service, continuity of symptomatology is demonstrated 
thereafter and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 497 (1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim, including providing 
a medical examination and opinion.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498, 504 (1995).  

The veteran's service medical records include no reference to 
protrusion of the veteran's navel, nor do they mention the 
presence of an umbilical hernia.  VA outpatient records dated 
from 1991 to 1999 show that an umbilical hernia was found at 
the veteran's initial examination in January 1991 and that it 
was mentioned in later progress notes, including in March 
1995.  At an outpatient visit in September 1997, the veteran 
said he had an "umbilical rupture" and gave a history of an 
umbilical hernia for 20 years.  On examination, the physician 
noted an umbilical hernia, which was easily reduced.  

At the November 1998 hearing, the veteran testified that 
protrusion of his navel was noted in service at Fort Belvoir 
in 1946 when he went on sick call.  He testified the doctor 
told him that if he ever had a sharp pain in that area, he 
should go to a hospital emergency room to seen whether there 
was blockage in the colon.  He testified that he was not seen 
again about this condition because he never had a pain that 
sent him to the emergency room.  

The veteran also testified that he received medical care at a 
city clinic in Chicago from 1979 to 1990 and he was told by a 
doctor there that he should go to an emergency hospital 
promptly if he got a pain in the area of his hernia.  The RO 
attempted to obtain the veteran's medical records from the 
clinic, but the medical records department of the Chicago 
Department of Public Health reported they could find no 
record of the veteran.  

Upon review of the evidence, the Board finds that the 
veteran's claim for service connection for an umbilical 
hernia is not plausible.  Even accepting as credible the 
veteran's testimony that there was protrusion of his navel in 
service, there is no medical evidence of the presence of an 
umbilical hernia until many years after service, and there is 
no medical evidence suggesting that the umbilical hernia is 
etiologically related to service.  The Board acknowledges 
that the veteran has testified that a physician in service 
advised him to seek treatment if he experienced pain in the 
area of his navel and that a doctor many years after service 
advised him to seek medical treatment if he got pain in the 
area of his umbilical hernia.  There is, however, no medical 
evidence corroborating his statements regarding his in-
service and post-service conditions.  The Court has held that 
the connection between what a physician said and a layman's 
account of what he purportedly said, filtered through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The Board is left with the veteran's assertions regarding 
etiology and aggravation of the claimed disability.  However, 
the veteran, as a lay person, is not competent to furnish 
medical opinions or diagnoses.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  With a claim such as this, where 
the determinative issue involves medical opinions as to 
etiology and aggravation, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Because the veteran cannot meet his initial 
burden by relying on his own opinions and he has submitted no 
cognizable evidence to support his claim, the claim for 
service connection for an umbilical hernia is not well 
grounded and must be denied.  

Rating for residuals of right ankle injury

In its November 1997 rating decision, the RO granted service 
connection for residuals of a right ankle injury and assigned 
a 10 percent rating effective from the date of receipt of the 
veteran's claim in April 1997.  The veteran disagreed with 
the 10 percent rating.  Following the November 1998 hearing, 
the case was returned to the RO for further development, and 
in a rating decision dated in December 1999 the RO increased 
the rating to 20 percent, effective from April 1997.  The 
veteran continued his appeal.  The Board finds the claim to 
be well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Additionally, the facts relevant to this claim have been 
properly developed, and the statutory obligation of VA to 
assist in the development of the claim has been satisfied.  

With respect to whether the veteran is entitled to a higher 
disability rating for at least part of the original rating 
period following the grant of service connection for 
residuals of a right ankle injury, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to 
compensation has already been established and an increased in 
disability rating is at issue, present level of disability is 
of primary importance) is not applicable to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the residuals of the veteran's right ankle injury.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.  

Briefly, service medical records show that the veteran 
injured his right ankle in a fall from a truck in October 
1953 in France.  The original diagnosis was a fracture and a 
cast was applied.  The veteran was returned to the United 
States, and was then hospitalized with pain from the cast.  
X-rays at that time showed no fracture.  The ankle was 
recasted, and the final diagnosis was sprain, right ankle.  
VA outpatient records show that when the veteran was seen in 
August 1991 for follow-up concerning diabetes mellitus and 
hypertension, it was noted that he walked 2 miles a day.  

At a VA orthopedic examination in June 1997, the veteran 
complained of slight pain in the right ankle after walking 
several blocks, and he reported there was mild soft tissue 
swelling at times.  On examination of the right ankle, there 
was very mild swelling over the lateral malleolus.  There was 
plantar flexion to 40 degrees and dorsiflexion to 10 degrees.  
There was pronation to 10 degrees and supination to 15 
degrees.  The physician stated there was no pain with range 
of motion studies, and there was no pain to palpation.  A 
radiologist noted soft tissue swelling around the ankle on 
X-rays taken in June 1997.  The physician who conducted the 
clinical examination also reviewed the X-rays and noted some 
mild arthritic changes in the medial ankle.  His diagnosis 
was status post right ankle fracture with some post-fracture 
arthritic discomfort.  

A VA progress note dated in September 1997 shows the veteran 
complained of ankle pain, and the physician ordered Naprosyn 
for pain.  In January 1998, the veteran reported the pain was 
controlled with Naprosyn.  On examination, the physician 
noted 2+ pitting edema.  At an April 1998 visit for follow-up 
secondary to starting verapamil for hypertension, the veteran 
reported that he got minimal exercise because of ankle pain, 
which was unchanged.  When seen for medication refills in 
October 1998, the veteran complained of right ankle pain.  
Later that month he reported that his exercise consisted of 
some walking.  Examination revealed 2+ pitting edema, which 
the examiner noted was old since verapamil had been 
initiated.  

At the November 1998 hearing, the veteran testified that 
Naprosyn dulled his ankle pain.  He said that while sitting 
in his apartment he had no problem with his ankle.  He 
testified that when he left the apartment and walked, his 
ankle became painful.  He said that after he walked about two 
blocks, he felt the pain.  He testified that he had no 
problems with his right ankle other than walking.  

VA outpatient records show that when he was seen for follow-
up in April 1999, the veteran complained of chronic ankle 
pain.  The physician stated that examination was benign 
except for 2+ pitting edema, which had been present since 
verapamil was started.  

At a VA orthopedic examination in October 1999, the veteran 
complained of right ankle pain, which he said was continuous 
with walking.  He said that he could walk up to one block and 
then had to rest for 15 minutes before he could start walking 
again.  He reported continuous swelling of both ankles.  The 
veteran said that he hardly went outside at all due to the 
ankle pain, but that when the weather got cold, he had aching 
in the right ankle.  

On examination in October l999, the physician noted that the 
veteran walked with a slight limp on the right leg.  He was 
unable to stand well on the right leg due to pain, indicating 
the lateral and medial areas of the ankle.  He was unable to 
stand well or squat well on the right.  The pain was severe 
in degree compared to 1997, when there was just slight pain.  
There appeared to be swelling of both ankles, more on the 
right.  There was pronation of the right ankle to 5 degrees 
with pain, 0 degrees without pain, and there was supination 
of 10 degrees with pain, 5 degrees without pain.  There was 
dorsiflexion to 5 degrees with pain, 0 degrees without pain.  
There was plantar flexion to 30 degrees, limited by weakened 
movement at 20 degrees.  Repeated motion to moderate flexion 
and extension resistance caused both weakened movement and 
excess fatigability with plantar flexion of 20 degrees and 
dorsiflexion of 5 degrees.  The physician said weather 
changes (flare-ups) caused pain with limitation of range of 
motion decreased 5 degrees further in all directions.  
Incoordination occurred at 15 degrees of plantar flexion, but 
not with dorsiflexion.  

The diagnosis at the VA examination in October 1999 was 
fracture, right ankle, with traumatic arthritis; pain on 
walking 1 block; pain, fatigue, weakened resistance to cold 
weather changes in spite of veteran being inside the house, 
not outside; limitation of ranges of motion, moderate 
resistance to plantar flexion and dorsiflexion; and chronic 
swelling of the right ankle.  The physician noted that on 
right ankle X-rays fibular fracture healing appeared not 
totally solid and there was tissue swelling consistent with 
history.  The physician stated it was his opinion that the 
right ankle condition limited the veteran from walking more 
than a block without stopping and limited him from climbing a 
full flight of stairs.  He also said that the veteran could 
not stand for periods greater than 10 minutes at a time.  The 
physician stated that although the ankle condition was severe 
and limited the veteran's employability to desk or sitting 
jobs, it was his opinion that the right ankle disability did 
not render the veteran unemployable.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  When 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  The evaluation of the same disability under 
various diagnoses and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  
38 C.F.R. § 4.45.  The intent of the Rating Schedule is to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma and substantiated by X-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, each ankle is considered a 
major joint.  38 C.F.R. § 4.45(f).  

Ankylosis of the ankle in plantar flexion at less than 30 
degrees warrants a 20 percent rating.  A 30 percent rating is 
warranted if the ankylosis is in plantar flexion between 30 
and 40 degrees or in dorsiflexion between 0 and 10 degrees.  
A 40 percent rating is warranted if there is ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5270.  

Diagnostic Code 5271 provides for a 10 percent rating for 
moderate limitation of motion of the ankle and a 20 percent 
rating for marked limitation of motion of the ankle.  
38 C.F.R. § 4.41a, Diagnostic Code 5271.  Normal range of 
ankle motion is dorsiflexion to 20 degrees and plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (1999).  

Based on the medical evidence on file and the veteran's 
hearing testimony, the Board concludes that a rating in 
excess of 20 percent for residuals of the veteran's right 
ankle injury is not warranted piror to October 29, 1999.  In 
the period prior to that date, the right ankle injury 
residuals were manifested primarily by arthritis with 
restricted ankle movement, slight swelling and pain on 
walking.  At that time, the veteran could walk several blocks 
before the onset of the right ankle pain, and plantar flexion 
was nearly complete while the veteran could dorsiflex the 
right ankle to half the normal range.  The Board concludes, 
therefore, that for the period prior to October 29, 1999, the 
disability warranted no more than the currently assigned 20 
percent rating.  There was no indication of weakness, 
incoordination or excess fatigability on use, and even with 
consideration of 38 C.F.R. §4.40, 4.45 and 4.59, the degree 
of limitation of motion and the presence of swelling and pain 
on use do not, in the Board's opinion, meet or more nearly 
approximate the criteria for a 30 percent rating under any 
potentially applicable diagnostic code.  

The VA examination report of October 29, 1999, documents 
worsening of the veteran's right ankle disability and showed 
it to be manifested primarily by marked limitation of ankle 
motion, chronic pain and swelling.  Further, the physician 
found additional functional loss during flare-ups with 
weather change, as well as incoordination, weakened movement 
and excess fatigability on use.  With consideration of 
38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board concludes that a 
30 percent rating is warranted under Diagnostic Code 5270 
commencing October 29, 1999.  However, in view of the 
retained right ankle motion with the ability to walk up to a 
block without rest, and the absence of abduction, adduction, 
inversion or eversion deformity of the ankle, the Board 
concludes that the limitation of motion does not more nearly 
approximate the criteria for a 40 percent rating under 
Diagnostic Code 5270.  

The Board has also considered whether there should be 
referral to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  There is no evidence that the veteran 
has been hospitalized due to his service-connected right 
ankle disability.  Further, the manifestations of the 
disability to which the veteran testified at his hearing and 
which have been documented in the medical evidence are 
consistent with the assigned ratings, and, in the Board's 
judgment, the record does not indicate that the average 
industrial impairment resulting from the veteran's residuals 
of a right ankle injury would be in excess of that 
contemplated by the assigned evaluation for each period.  
Therefore, the Board finds that the criteria for submission 
for assignment of extra-schedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  


ORDER

Service connection for an umbilical hernia is denied.  

A rating in excess of 20 percent for residuals of a right 
ankle injury prior to October 29, 1999, is denied.  

A 30 percent rating for residuals of a right ankle injury is 
granted from October 29, 1999, subject to the applicable 
criteria governing the payment of monetary benefits.  



		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals



 

